FIRST AMENDMENT TO ADDENDUM TO ADVISORY AGREEMENT (“AGREEMENT”) DATED NOVEMBER 15, 2011 BETWEEN ARIEL INVESTMENT TRUST AND ARIEL INVESTMENTS, LLC We hereby confirm that as of February 1, 2014, the compensation payable out of the assets of each respective Fund pursuant to Section 4(a) of the Agreement and its Addendum shall be at the following annual rates: Fund Annual Rate Value of Average Daily Net Assets Ariel International Fund 0.80% First $1 Billion 0.75% Over One Billion dollars Ariel Global Fund 0.80% First $1 Billion 0.75% Over One Billion dollars Dated November 19, 2013 ARIEL INVESTMENTS, LLC By: /s/ Mellody Hobson Title: President ARIEL INVESTMENT TRUST By: /s/ Anita Zagrodnik Title: Vice President
